Exhibit 99.1 For more information contact: Stephen S. Romaine, President & CEO Francis M. Fetsko, CFO Tompkins Financial Corporation 607.273.3210 For Immediate Release Friday, July 20, 2012 Tompkins Financial Corporation Reports Second Quarter Earnings ITHACA, NY – Tompkins Financial Corporation (TMP–NYSE MKT LLC) Tompkins Financial Corporation reported net income of $8.8 million for the second quarter of 2012, a decrease of 6.1% from the $9.4 million reported for the same period in 2011.Diluted earnings per share were $0.72 for the second quarter of 2012, a 15.3% decrease from $0.85 reported for the second quarter of 2011.Quarterly earnings did show improvement from the first quarter, with second quarter net income up 13.0% and diluted earnings per share up 2.9% over the first quarter of 2012. Results for the current quarter were impacted by $703,000 in after tax expenses related to the pending merger with VIST Financial Corporation as well as $243,000 in after tax income related to the reversal of an accrued liability related to the recently announced settlement of litigation between VISA Inc. and certain merchants.As more fully disclosed in the non-GAAP disclosure section of this press release, net income and diluted earnings per share would have been $9.3 million and $0.76, respectively if the merger expenses and reversal of the accrued liability were excluded from year-to-date results. For the 2012 year to date period, net income of $16.6 million and diluted earnings per share of $1.42, represent declines of 8.4% and 13.9%, respectively over the same six month period in 2011.The current year to date net income and diluted earnings per share would have been $17.2 million and $1.47, respectively if the merger expenses and reversal of the accrued liability were excluded from year-to-date results, as disclosed in the non-GAAP disclosure section of this press release. President and Chief Executive Officer Stephen S. Romaine, commented “Although second quarter earnings were down from the same period last year, we are encouraged by several positive trends noted during the quarter.These trends included loan growth during the quarter at an annualized rate of more than 8%, continued improving trends in asset quality, and a stabilization of the net interest margin.We have been working hard to prepare for the integration of VIST Financial into the Tompkins organization and are pleased that we remain on track to close this transaction on August 1st.We remain very excited by this opportunity and feel we are well positioned to make this a successful transaction both in the short term, and for years to come.” Selected highlights for the 2012 second quarter and year to date periods are included below: § During the second quarter, the Company completed a successful capital raise, which helps position the Company for future growth, including the pending acquisition of VIST Financial.After transaction costs, net proceed from the capital raise were approximately $38.0 million, and resulted in 1,006,250 new shares being issued on April 3, 2012. § Credit quality continued to show improvement as nonperforming assets declined for the third consecutive quarter and net loan and lease losses were at their lowest level in the past four quarters. The ratio of nonperforming assets to total assets of 1.17% at June 30, 2012, has improved for seven consecutive quarters and remains well below the most recent peer averages of 2.62% published as of March 31, 2012, by the Federal Reserve1.The Company continues to receive regular payments on over 65% of loan balances that we categorize as nonperforming. § The net interest margin for the second quarter of 2012 was 3.52%, which is relatively unchanged from the 3.51% margin in the first quarter of 2012.The margin is down from 3.77% in the second quarter of 2011.Despite the decline in net interest margin over the past 12 months, net interest income of $28.1 million for the second quarter of 2012 was at a record level, as growth in earning assets and core deposits have helped mitigate the earnings impact from the decline in margin. § Total loans were $2.0 billion at June 30, 2012, up $37.8 million or 1.9% from December 31, 2011, and up $99.0 million or 5.2% from June 30, 2011. § Total deposits were $2.8 billion at June 30, 2012, up 3.9% from December 31, 2011, and up 7.5% from June 30, 2011. § Noninterest income was up 6.3% for the quarter, when compared to the same period in 2011.Net gain on securities transactions and insurance commissions and fees were up from prior year by $933,000 and $301,000, respectively.The increase was partially offset by lower service charges on deposit accounts, which were impacted by regulatory changes implemented in the first quarter of 2012 and are expected to impact earnings for the remainder of 2012.Investment services income was down compared to the same period in 2011, mainly a result of a planned decrease in the number of external broker dealer relationships.Other income includes $405,000 of income related to the reversal of a liability that was previously accrued to cover the Company’s potential obligation to share in losses stemming from certain litigation of VISA Inc. § Noninterest expense for the second quarter of 2012 was $26.9 million, up 6.7% from the same period last year. Pension and employee benefits were up 12.7%; lower interest rates have impacted plan discount rates and contributed to the increase. The increase in other operating expense over the same period prior year was impacted by merger related expenses of $879,000 related to the planned merger with VIST Financial, and a $329,000 increase in marketing and business development expenses. § Provision for loan and lease losses was $1.0 million for the second quarter of 2012, down from $1.1 million and $1.2 million in the first quarter of 2012 and December 31, 2011, respectively, and in line with the second quarter of 2011. § Nonperforming assets were $40.7 million at June 30, 2012, down 4.8% when compared to June 30, 2011 and December 31, 2011. § The Company’s allowance for loan and lease losses totaled $26.9 million at June 30, 2012, which represented 1.33% of total loans, compared to $27.6 million and 1.39% at December 31, 2011.The allowance for loan and lease losses covered 69.75% of nonperforming loans as of June 30, 2012, up from the 66.65% at December 31, 2011. § Capital ratios remain well above the regulatory well capitalized minimums.Tier 1 capital as a percentage of average assets at June 30, 2012, was 9.53%; and the ratio of total capital to risk-weighted assets was 16.22%.The improvement in the capital ratios during the quarter is primarily attributable to the $38 million net capital raise completed in April 2012. Mr. Romaine added, “As we begin the third quarter with the anticipation of closing on the transaction with VIST Financial, I would like to thank the employees of both companies for their dedication in working toward this shared goal of integrating the two organizations.The experience in working with teams from both companies makes me more confident than ever in the potential for the combined organization.” Tompkins Financial Corporation operates 46 banking offices in the New York State markets served by the Company's three community banks - Tompkins Trust Company, The Bank of Castile, and Mahopac National Bank, and provides insurance through Tompkins Insurance Agencies, Inc. and wealth management through Tompkins Financial Advisors. "Safe Harbor" Statement under the Private Securities Litigation Reform of 1995: This press release may include forward-looking statements with respect to revenue sources, growth, market risk, and corporate objectives. The Company assumes no duty, and specifically disclaims any obligation, to update forward-looking statements, and cautions that these statements are subject to numerous assumptions, risks, and uncertainties, all of which could change over time. Actual results could differ materially from forward-looking statements. 1 Federal Reserve peer ratio as of March 31, 2012, includes banks and bank holding companies with consolidated assets between $3 billion and $10 billion. TOMPKINS FINANCIAL CORPORATION CONDENSED CONSOLIDATED STATEMENTS OF CONDITION (In thousands, except share and per share data) (Unaudited) As of As of ASSETS 06/30/2012 12/31/2011 Cash and noninterest bearing balances due from banks $ $ Interest bearing balances due from banks Money market funds 0 Cash and Cash Equivalents Trading securities, at fair value Available-for-sale securities, at fair value Held-to-maturity securities, fair value of $27,613 at June 30, 2012, and $27,255 at December 31, 2011 Loans and leases, net of unearned income and deferred costs and fees Less:Allowance for loan and lease losses Net Loans and Leases Federal Home Loan Bank stock and Federal Reserve Bank stock Bank premises and equipment, net Corporate owned life insurance Goodwill Other intangible assets, net Accrued interest and other assets Total Assets $ $ LIABILITIES Deposits: Interest bearing: Checking, savings and money market Time Noninterest bearing Total Deposits Federal funds purchased and securities sold under agreements to repurchase Other borrowings, including certain amounts at fair value of $11,927 at June 30, 2012 and $12,093 at December 31, 2011 Trust preferred debentures Other liabilities Total Liabilities $ $ EQUITY Tompkins Financial Corporation shareholders' equity: Common Stock - par value $.10 per share: Authorized 25,000,000 shares; Issued: 12,259,700 at June 30, 2012; and 11,159,466 at December 31, 2011 Additional paid-in capital Retained earnings Accumulated other comprehensive income (loss) ) Treasury stock, at cost – 95,588 shares at June 30, 2012, and 95,105 shares at December 31, 2011 ) ) Total Tompkins Financial Corporation Shareholders’ Equity Noncontrolling interests Total Equity $ $ Total Liabilities and Equity $ $ TOMPKINS FINANCIAL CORPORATION CONDENSED CONSOLIDATED STATEMENTS OF INCOME Three Months Ended Six Months Ended (In thousands, except per share data) (Unaudited) 06/30/2012 06/30/2011 06/30/2012 06/30/2011 INTEREST AND DIVIDEND INCOME Loans $ Due from banks 5 4 8 9 Federal funds sold 0 1 2 5 Trading securities Available-for-sale securities Held-to-maturity securities Federal Home Loan Bank stock and Federal Reserve Bank stock Total Interest and Dividend Income INTEREST EXPENSE Time certificates of deposits of $100,000 or more Other deposits Federal funds purchased and securities sold under agreements to repurchase Trust preferred debentures Other borrowings Total Interest Expense Net Interest Income Less:Provision for loan and lease losses Net Interest Income After Provision for Loan and Lease Losses NONINTEREST INCOME Investment services income Insurance commissions and fees Service charges on deposit accounts Card services income Mark-to-market (loss) gain on trading securities Mark-to-market loss on liabilities held at fair value 77 Net other-than-temporary impairment losses1 0 0 Other income Net gain on securities transactions 0 95 Total Noninterest Income NONINTEREST EXPENSES Salaries and wages Pension and other employee benefits Net occupancy expense of premises Furniture and fixture expense FDIC insurance Amortization of intangible assets Merger related expenses 0 0 Other operating expense Total Noninterest Expenses Income Before Income Tax Expense Income Tax Expense Net Income attributable to Noncontrolling Interests and Tompkins Financial Corporation Less:Net income attributable to noncontrolling interests 33 33 65 65 Net Income Attributable to Tompkins Financial Corporation $ Basic Earnings Per Share $ Diluted Earnings Per Share $ 1In 2012, other-than-temporary impairment ("OTTI") on securities available-for-sale totaling $148,000 in losses were recognized which included $83,000 recognized in AOCI, and $65,000 of OTTI losses recognized in noninterest income.In 2011, OTTI on securities available for sale totaled $0 through June 30, 2011. Average Consolidated Statements of Condition and Net Interest Analysis Quarter Ended Year to Date Period Ended Year to Date Period Ended June 30, 2012 June 30, 2012 June 30, 2011 Average Average Average Balance Average Balance Average Balance Average (Dollar amounts in thousands) (QTD) Interest Yield/Rate (YTD) Interest Yield/Rate (YTD) Interest Yield/Rate ASSETS Interest-earning assets Interest-bearing balances due from banks $ $
